Judgment was properly entered for the defendant (a) in light of and for reasons given by the master in par. 11 of his subsidiary findings and in pars. 4b, 5, 8, 9 and 12 of his general findings and (b) for the reason given by the judge when he denied the plaintiff’s motion to strike the aforementioned pars. 8, 9 and 12 and allowed the defendant’s motion to adopt the *1013master’s report. Creed v. Apog, 6 Mass. App. Ct. 365, 372-373 (1978), modified on another point, 377 Mass. 522 (1979). Contrast Lipis v. Landano, 7 Mass. App. Ct. 894 (1979). The plaintiff’s reliance on Tristram’s Landing Inc. v. Wait, 367 Mass. 622, 629 (1975), Kinchla v. Welsh, 8 Mass. App. Ct. 367, 370-371 (1979), and Kenny v. DiCenso, 10 Mass. App. Ct. 835 (1980), is misplaced.
John P. Connor, Jr., for the plaintiff.
Robert W. Harrington (Judith E. Diamond with him) for the defendant.

Judgment affirmed.